Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 05/25/2021. 
Claims 1, 3-8, 10-14, and 16-23 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 05/25/2021, has been entered. Claims 1, 3, 8, 10, 14, and 16 have been amended. Claims 2, 9, and 15 have been cancelled. Claims 21-23 have been newly entered. In light to Applicant’s amendments to the claims, as discussed during the AFCP interview, the 101 rejection has been withdrawn.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10- 14, and 16-23 are rejected under 35 U.S.C. 103) as being unpatentable over Vichare et al (US 20190391898 A1), hereinafter Vichare, in view of Yang et al (US 20110004575 A1), hereinafter Yang.

Regarding claim 1, Vichare teaches a method, comprising: 
obtaining usage data indicating user activity for each of a plurality of users on at least one computing device, wherein the usage data indicating user activity for a given user comprises one or more of interactions of the given user with one or more user input devices of the at least one computing device of the given user and one or more 10performance indicators of the at least one computing device of the given user (Vichare: [0030] “Each of the computing devices 102 may include an agent 108 and a device profile 110. … Each of the device profiles 110 may include a software profile 112, a hardware profile 114 , a peripheral profile 116 , and metrics 118. … Each of the software profiles 112 may include information as to gaming applications installed on the corresponding computing device 102 , which applications are being used and which are not being used , how frequently each application is being used , a length of time each software applications is used , and the like .” – [0018] “Each time execution of a gaming application is initiated , the agent may monitor the execution of the gaming application and gather various metrics” –  [0033] “The metrics 118 may include , for each gaming application that has been executed on the It is understood that initiation of execution of an application, I/O operations, etc. constitute user activity comprising user interactions, and that the metrics described constitute performance metrics.);
generating a user profile for each of the plurality of users, wherein the user profile for a given user comprises a plurality of usage features generated using the user activity of the given user on the at least one computing device from the obtained usage data (Vichare: [0026] “The server may compare the software usage profile with other software usage profiles of other computing devices and identify similar usage profiles. The server may perform an analysis of the differences between the software usage profile and the other software usage profiles and make recommendations based on the differences. For example, the software usage profile may indicate that 2 gaming applications are being played (executed) on the computing device. The similar usage profiles of the other computing devices may have 1 or more of the same (or similar) gaming applications.” – [0046] “assume the computing device 102(N) sends the device profile 144 to the server 104, and the recommendation engine 128 determines that the computing device 102(1) is similar to the computing device 102(N), e.g., the software profile 112(1) is similar to (or the same as) the software profile 112(N), the hardware profile 114(1) is similar to (or the same as) the hardware profile 114(N), the peripheral profile 116(1) is similar to (or the same as) the peripheral profile 116(N), the metrics 118(1) are similar to the metrics 118(N)”);

determining, for a given user cluster, a performance for each of the users in the given user cluster using the obtained usage data for each user on the at least on computing device, wherein the performance for a given user indicates a performance level of the given user with respect to the at least one computing device (Vichare: [0018] “The server may analyze the similar profiles that execute the same (or similar) gaming application(s) with better metrics (e.g., greater FPS, greater APM, shorter completions, and the like)” – [0024] “After the server performs the assessment, the server may analyze the device profiles of each device in the subset of similar devices to determine recommendations. By identifying other devices with similar hardware configurations, similar peripherals, and the same (or similar) gaming applications, the server may identify … hardware upgrades, and peripheral upgrades that can be used to improve performance metrics for the gaming applications that the computing device (associated with the particular device profile). The improved performance metrics may include higher resolution output (e.g., 4 k instead of 1080p), … dual monitor support (e.g., dual 4 k monitors instead of a single 4 k monitor), …and the like.” – [0026] “For example, the other similar devices with similar usage profiles may use a particular gaming application and may have an SSD installed or have a particular video card installed. The recommendation may include an offer to purchase an SSD or the particular video card. The recommendation may indicate an approximate improvement to one or more metrics associated with implementing the recommendations. For example, the recommendations may include additional random-access memory (RAM) with higher access speeds than the current RAM, higher performance video card that the current video card, a faster disk drive (e.g., a solid-state drive (SSD) or 7200 revolutions per minute (RPM) drive rather than a 5400 rpm drive), cooling (e.g., liquid cooling instead of fan cooling to enable faster clock speeds and overclocking), and the like.” – It is understood that this level of performance/ performance metric is necessarily determined for each similar profile in order to compare the similar profiles & determine those with better metrics.);
It is recognized that the user receiving recommendations has a lower performance metric insofar as the other user has higher metrics.), 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Vichare: Claim 8 “A server comprising: one or more processors; and one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations” – See also Fig. 8.)
While Vichare teaches the determining of a performance level of each computer in the cluster/ similar profiles, and that the hardware recommendations are based on the configuration of a high-performance configuration in the cluster/ group of similar profiles, the reference does not explicitly teach that higher/better performance corresponds to user satisfaction, or that the user’s satisfaction with the performance of their computing device is scored. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Vichare would continue to teach that a user in a group of similar profiles would receive hardware recommendations based on the higher-performance configuration of similar profile, except that now it would also teach that the performance corresponds to a user’s satisfaction with the performance, represented as a score, according to the teachings of Yang. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for the system to be user-aware and infer user satisfaction (Yang: [0009], [0116]).

Regarding Claim 3, Vichare/Yang teach the method of claim 1, wherein each of the user profiles for the plurality of users comprises one or more of a plurality of features extracted from the obtained usage data and a plurality of key performance indicators extracted from the 5obtained usage data (Vichare: [0030] “Each of the software profiles 112 may include information as to gaming applications installed on the corresponding computing device 102 , which applications are being used and which are not being used , how frequently each application is 

Regarding Claim 4, Vichare/Yang teach the method of claim 1, wherein the satisfaction score comprises one or more of a relative satisfaction score of the users in the given user cluster and an absolute satisfaction score for each of the users in the given user cluster (Yang: [0139] “the users are prompted to enter their "satisfaction level with the computer performance/responsiveness on a scale of 1 to 5, where 5 is the most satisfied and 1 is the least satisfied".” – It is understood that this scale constitutes a user’s absolute satisfaction level with the computer’s performance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vichare with Yang for the reasons identified above with respect to claim 1. 

Regarding Claim 5, Vichare/Yang teach the method of claim 1, wherein the satisfaction scores are based on a frustration level obtained by correlating interactions of the given user with one or more user input devices of the at least one computing device of the given user with one or more performance indicators of the at least one computing device of the given user (Yang: [0083] “ the users are asked to rate their satisfaction with each of the systems on a scale of 1 (e.g., very dissatisfied) to 5 (e.g., very satisfied).” – [0088] “significantly mismatched the performance levels of the processor. … causing dissatisfaction to the user.” – It is recognized that dissatisfaction with the performance of a computer, such as when it is not functioning as desired/requested as in [0088], constitutes frustration. Similarly, Vichare describes low performance in metrics such as response time, frames-per-second, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vichare with Yang for the reasons identified above with respect to claim 1. 

Regarding Claim 6, Vichare/Yang teach the method of claim 1, wherein the providing one or more suggested hardware upgrades for the at least one computing device of at least one user in the given user cluster further comprises further clustering the plurality of users in the given user cluster based on the satisfaction scores into a plurality of satisfaction clusters, and for at 20least one user profile in a low satisfaction cluster, determining a recommended hardware configuration based on a configuration of at least one device of a user profile of a high satisfaction cluster (Vichare: [0018] “The server may analyze the similar profiles that execute the same (or similar) gaming application(s) with better metrics (e.g., greater FPS, greater APM, shorter completions, and the like)” – It is understood that, insofar as better-metric profiles are similarly considered, that such profiles may be considered to be clustered, in that they have a similar level of performance/satisfaction.). 

Regarding Claim 7, Vichare/Yang teach the method of claim 1, wherein the obtaining usage data indicating 25user activity on at least one computing device is performed by one or more collector agents deployed on the at least one computing device of a given user (Vichare: [0044] “each of the computing devices 102 may have an agent 108 that gathers information about the software configuration, the hardware configuration, and peripherals associated with the computing device 102 and how they are being used. For example , the agent 108 may gather information about which gaming applications are installed, which gaming applications are being used, how long each gaming application is being used, tasks ( e.g. , frequency with which RAM is accessed , hard drive is accessed , GPU is accessed , VRAM is accessed , and the like ) that each gaming application is performing , and the like . The agent 108 may keep track of various metrics 118 that occur on the computing device 102. The agent 108 may create the device profile 110 that includes the software profile 112 , the hardware profile 114 , the peripheral profile 116 , and 

Regarding Claim 21, Vichare/Yang teach the method of claim 1, wherein the usage features generated using the user 15activity of the given user on the at least one computing device comprise one or more of a resource usage feature, a peak time usage feature, an executing applications feature and an application usage feature (Vichare: [0030] “Each of the software profiles 112 may include information as to gaming applications installed on the corresponding computing device 102, which applications are being used and which are not being used , how frequently each application is being used, a length of time each software applications is used , and the like .” – [0033] “The metrics 118 may … actions per minute (APM), video RAM (VRAM) usage, time to completion, and the like.” – [0025] “The device profile may identify which peripherals have been attached to the computing device , how often each peripheral is used ( daily , weekly , etc. ) , and how the peripheral is used ( e.g. , display video output, provide input , etc. ).” – [0062] “The performance portion of the power and performance profile 218 may include information on the type of performance that the computing device provides, such as, for example, how many instructions the processor can execute in a particular period of time, data input/output, memory input/output, bandwidth.”).
Regarding claims 8, 10-13, and 22, the limitations of product claims 8, 10-13, and 22 are closely parallel to method claims 1, 3-6, and 21, with the additional limitations of a tangible machine-readable storage medium having encoded therein executable code of one or 30more software programs, wherein the one or more software programs when executed by at least one processing device perform steps (Vichare: Claim 14 “One or more non - transitory computer readable media storing instructions executable by one or more processors to perform operations”), and are rejected on the same basis.

Regarding claims 14, 16-20, and 23, the limitations of apparatus claims 14, 16-20, and 23 are closely parallel to method claims 1, 3-7, and 21, and are rejected on the same basis.


Response to Arguments
	Applicant’s arguments filed 05/25/2021 have been fully considered.  

Prior Art Rejections 
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akamatsu et al (JP H0749883 A) teaches evaluation of device performance, which considers user satisfaction therewith. 
Adamson et al (US 20160124652 A1) teaches recommendations for hardware upgrades, which considers similarities in computer usage among end-users.
Feit et al (US 20140278738 A1) teaches determination of scores reflecting system performance/user satisfaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684      

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684